U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52139 TagLikeMe Corp. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Third Floor, 7-8 Conduit Street, Mayfair, London, UK W1S 2XF (Address of principal executive offices) 44-207-290-6919 (Issuer’s telephone number) Securities registered pursuant to Section 2(b) of the Act: Name of each exchange on which egistered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesoNo x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofOctober 28, 2012 Common Stock, $0.001 TAGGLIKEME CORP. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 Part II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 34 2 PART I ITEM 1. FINANCIAL STATEMENTS TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (Unaudited) 3 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other TOTAL CURRENT ASSETS Equipment - Intellectual property - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Loan payable (Note 11) Loan payable - Due to related party (Note 11) TOTAL CURRENT LIABILITIES GOING CONCERN (Note 1) STOCKHOLDERS’ EQUITY (Note 8) Common stock, 333,333,330 shares authorized with $0.001 par value Issued and outstanding 330,940,630 common shares (December 31, 2011 – 263,061,960) Additional paid-in capital Accumulated deficit during exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY ) ) TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Inception (October 19, 2004) to September 30, GENERAL AND ADMINISTRATIVE EXPENSES Consulting fees - Impairment of oil and gas properties (Note 4) - Investor relations - Management fees (Note 11) Office and general Professional fees NET OPERATING LOSS: ) OTHER EXPENSE Gain on expired oil and gas lease option - Abandonment expense - - ) - ) Financing costs - ) Interest expense ) TOTAL OTHER EXPENSE ) NET LOSS ) BASIC LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING -BASIC The accompanying notes are an integral part of these financial statements. 5 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 Inception (October 19, 2004) to September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Amortization - - Stock based compensation - - - Impairment of oil and gas properties - - - Financing costs - - CHANGES IN OPERATING ASSETS AND LIABILITIES - Interest accrued - Prepaid expenses and other ) ) - Due to related parties - - Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Oil and gas property expenditures, net - - ) Proceeds from sale of equity interest in oil and gas property, net - - Acquisition of Glob Media, net of cash received - NET CASH FLOWS USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale and subscriptions of common stock - - Drilling advances - - Loan payable advances Payments to related parties - ) ) Advances from related parties NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION ANDNON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid for interest $
